Order unanimously reversed and the petition dismissed. Petitioners were given ample opportunity to present to the Rent Administrator evidence on the issues before the Administrator. His refusal to extend their time for the purpose of introducing further evidence was neither arbitrary nor unreasonable. There is no basis in an article 78 proceeding to interfere with the Administrator’s disposition of this matter. Settle order on notice. Appeal unanimously dismissed. No opinion. Present — Peck, P. J., Dore, Breitel, Bastow and Bergan, JJ.